DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23, in the reply filed on April 19, 2022, is acknowledged.  Claims 24-38, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-14, 16, and 19-23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2002/0182536 (hereinafter referred to as Kamada).
Kamada, in [0101]-[0104], discloses a dry film structure that includes a substrate that has an interlayer insulation film (the claimed second polymeric layer, interlayer insulation film is underlying the photosensitive polyimide photoresist, and is above the substrate surface) wherein the substrate can be a thin film device, and includes a protective film and the photosensitive polyimide film (the claimed first polymeric layer) as a photoresist, wherein the protective film covers the photoresist (the photoresist being the novel photosensitive polyimide that is a fully imidized polyimide).  Kamada, in [0106], discloses that the substrate includes an insulation film and can be a polymeric film (claims 1, 16). Kamada, in [0042]-[0067], discloses compounds included in forming the photosensitive polyimide includes groups such as vinyl groups, allyl groups (claimed reactive functional compound) and Kamada in [0101]-[0103], discloses that the photosensitive polyimide photoresist includes a light photopolymerization initiator (photoinitiator) (claims 2, 9).  Kamada, in [0014], [0036], and [0037], discloses that the polyimide is produced by using a diaminoindan derivative and is the same as that recited in claims 3-4 and includes diamino trimethylindan derivatives as that recited in claim 4.  Kamada, in [0041]-[0044], and in [0004], discloses that the polyimides use diamine components that includes the claimed phenylenediamine as that recited in claims 5-6.  Kamada, in [0038]-[0041], and [0069], discloses that the dianhydride used in producing the polyimide includes aromatic dianhydrides such as 3,3’,4,4’-benzophenone-tetracarboxylix dianhydride (recited in claim 7) and aliphatic dianhydrides such as butanetetracarboxylic dianhydride as recited in claim 8.  Kamada, in [0102]-[0103], discloses that the photosensitive polyimide includes components such as an adhesion accelerator (adhesion promoter), a wetting agent (surfactant) and fluidizer (claimed plasticizer) (claims 11-13).  Kamada, in the abstract, and in [0015], discloses that the polyimide includes another polymer (additional polymer that has general formula (IV)) (claim 14).  Kamada, in [0070], discloses the polyimide composition can be produced without an organic solvent or with an organic solvent and easily includes the claimed percentage of organic solvent (claims 19-20). Kamada, in [0153], discloses that the polyimide was coated and subjected to photolithography wherein the exposure depth was about 50% of the thickness of 10 micron, i.e., developing the selectively exposed polyimide can easily be capable of forming line/space pattern of the claimed size of 3 microns.  Kamada, in [0103], discloses that the polyimide can be used in thin film devices and easily suggest a thickness of less than 10 micron (claims 21-23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 15, and 17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2002/0182536 (hereinafter referred to as Kamada) in view of U. S. Patent Application Publication No. 2016/0002407 (hereinafter referred to Wakita).  
Kamada in discussed in paragraph no. 4, above.
The difference between the claims and Kamada is that Kamada does not disclose that the polyimide composition includes nanoparticles (claim 15).  Kamada does not disclose that the reactive component includes the compounds recited in claim 10.  Kamada does not disclose that the interlayer polymeric film (the claimed second polymeric layer) is the polymer recited in claims 17-18.  
Wakita, in [0147], and [0154], and [0156], discloses that the polyimide resin composition includes a reactive component such as pentaerythritol tri(meth)acrylate.  Wakita, in [0092]-[0094] discloses  that the polyimide resin composition includes fillers such as fine particles that are about 0.5nm in diameter i.e., nanoparticles.  Wakita, in [0126]-[0133], discloses that the substrate on which the polyimide resin is coated, is a support substrate that has on its surface a plastic film comprising a polyethylene derivative.  
Therefore, it would be obvious to a skilled artisan to modify Kamada by employing the claimed reactive component as taught by Wakita because Kamada discloses in [0103] that the photosensitive polyimide includes other monomers or oligomers or other components and Wakita, in [0108], discloses the need for a polymerization reaction, and in [0154]-[0159], discloses the use of a photopolymerizable monomer to form the low optical density layer that includes the claimed polyimide resin and acrylic resin.  It would be obvious to a skilled artisan to modify Kamada by including fillers in the nanosized as taught by Wakita because Wakita in [0092]-[-0095], discloses that using the filler particles in the nanosized (fine particles) enables the formation of a polyimide resin that prevents light scattering, and enables the adjustment of folding resistance and flexibility based on the decrease or increase in content of the fine particles.  It would be obvious to a skilled artisan to modify Kamada by using the claimed film on the substrate as taught by Wakita because Kamada already teaches the formation of a polymeric layer on the substrate as an interlayer insulation film and Wakita, in [0133],  teaches the formation of a plastic film (polymer) to form a support substrate that has a smooth surface and heat resistance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 15, 2022.